Case 1:20-mj-01208-WRP Document 30 Filed 03/02/21 Page 1 of 4          PageID #: 107




  JUDITH A. PHILIPS
  Acting United States Attorney
  District of Hawaii

  CRAIG S. NOLAN
  Assistant U.S. Attorney
  Room 6100 P JKK, Federal Building
  300 AlaMoanaBoulevard
  Honolulu, Hawaii 96850
  Telephone: (808) 541-2850
  Facsimile: (808) 541-2958
  Email: Craig.Nolan@usdoj.gov

  Attorneys for Plaintiff
  UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,            )      MAG. NO. 20-01208-WRP
                                       )
                    Plaintiff,         )      FOURTH STIPULATION AND
                                       )      ORDER TO CONTINUE
        vs.                            )      PRELIMINARY HEARING AND
                                       )      EXCLUSION OF TIME UNDER
  MARTIN KAO,                          )      SPEEDY TRIAL ACT
                                       )
                    Defendant.         )


   FOURTH STIPULATION AND ORDER TO CONTINUE PRELIMINARY
   HEARING AND EXCLUSION OF TIME UNDER SPEEDY tRIAL ACT

        IT IS HEREBY STIPULATED by the United States of America, through its

  attorney, Acting United States Attorney Judith A. Philips, and Defendant Martin

  Kao, through counsel, Michael Jay Green, Esq., that good cause exists to continue
Case 1:20-mj-01208-WRP Document 30 Filed 03/02/21 Page 2 of 4              PageID #: 108




  thepreliminaryhearingpreviouslyset for March 25, 2021 to May 12, 2021 at 2:00

  p.m. before theHonorableKennethJ. Mansfield, United States Magistrate Judge,

  pursuant to Federal Rule of Criminal Procedure 5 .1 (d).

        Good cause exists to contmue the preliminary hearing within the meaning of

  Rule 5 .1 ( d) to allow defense counsel tune to meet with Defendant and review

  materials. As a result, a continuance of the preliminary hearing date will not

  prejudice him as it will allow his counsel the opportunity to understand the nature

  and scope of the evidence in this case in order to prepare an effective defense.

        Counsel further stipulate that an exclusion of time from March 25, 2021

  through May 12, 2021 is appropriate under the Speedy Trial Act because defense

  counsel needs additional time to understand the nature and scope of the evidence in

  this case in order to prepare an effective defense. As a result, counsel for both

  parties stipulate that the ends ofjustice are served by the Court excluding such

  time and outweigh Defendant's interest in a speedy trial, as well as the public's

  interest in a speedy trial, so that counsel for Defendant may have reasonable time

  necessary for effective preparation, taking into account the exercise of due

  diligence under 18 U.S.C. § 3161(h)(7)(B)(iv). Therefore, t:hne should be excluded

  from computation under the Speedy Trial Act under 18 U.S.C. § 3161(h)(7)(A).




                                            2
Case 1:20-mj-01208-WRP Document 30 Filed 03/02/21 Page 3 of 4                PageID #: 109




        The parties further stipulate that:

        The ends ofjustice outweigh the best interests of the public and Defendant

  in a speedy tria1 under 18 U.S. C. § 3161 (h )(7)(A).

        The parties agree and ask the Comito find that the ends of justice are best

  served by granting a continuance in this case in order to allow counsel to

  adequately prepare for the preliminary hearing. The period oftimefrom March 25,

  2021 through May 12, 2021 constitutes a period of excludable delay in the

  computationofspeedytrial time, pursuantto 18 U.S.C. § 3161(h)(7)(A).

        DATED:        March 2, 2021 at Honolulu, Hawaii.

                                                   Respectfully submitted,

                                                   JUDITHA. PHILIPS
                                                   Acting United States Attorney
                                                   District of Hawaii



                                                       /s/ Craig S. Nolan
                                                   By: - - - - - - - -
                                                       Craig S. Nolan
                                                      Assistant U.S. Attorney//
                                                                        //

                                     ,,            J¢(ie'liael J reen
                                                  Li:ttorne for Defendant
                                                    MARTIN KAO




                                              3
Case 1:20-mj-01208-WRP Document 30 Filed 03/02/21 Page 4 of 4              PageID #: 110




                                        ORDER
        Based upon the representations by counsel and the stipulation of the parties,

  IT IS HEREBY ORDERED that:

        (1)    The Court finds good cause to continue the Preliminary Hearing

  previously set for March 25, 2021 to May 12, 2021 at 2:00 p.m. before the

  Honorable Kenneth J. Mansfield, United States Magistrate Judge, pursuant to

  Federal Rule of Criminal Procedure 5 .1 ( d); and

        (2)    Based upon the above representations and stipulation of the parties,

  the Court further finds that the ends ofjustice outweigh the best interest of the

  public and Defendant in a speedy trial. Accordingly, time underthe Speedy

  Trial Act shall be excluded from March 25, 2021 through May 12, 2021, pursuant

  to 18 U.S.C. § 316l(h)(7)(A).

        IT IS SO ORDERED.

        DATED:        March _ 2_, 2021 at Honolulu, Hawaii.




                                    /s/ Rom A. Trader
                                    Rom A. Trader
                                    United States Magistrate Judge



  United States v. Martin Kao
  Mag. No. 20-01208-WRP
  "Fourth Stipulation and Order to Continue Preliminary Hearing
  and Exclusion of Time Under Speedy Trial Act"


                                            4
